I must respectfully dissent. Major Hager had the burden of proving that he was a legal resident of Ohio during the six-month period next preceding his filing for divorce in Ohio.
Major Hager by his own admission on September 18, 1990
"certified" to the United States Air Force that he was a legal resident of the state of Florida. He certified that it was his intent to make Florida his "permanent home" and that although temporarily absent he had the intention of returning to Florida. This certification by Major Hager permitted him to avoid Ohio income taxes. Less than a month later, he asserted in a court of law that he had been a resident of the state of Ohio for six months so as to permit him to use the Ohio court system to pursue a divorce from his spouse. Although he had transferred to Wright Patterson Air Force Base in 1988, appellee continued to vote in the state of Florida in 1988 and 1989. He continues to hold a Florida driver's license.
I believe Major Hager should be estopped from asserting that he is a legal resident of one state for one purpose and a legal resident of another for another purpose. I would reverse the trial court's judgment. *Page 246